Citation Nr: 0533929	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  03-03 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder to include injury residuals and lumbosacral spine 
degenerative disc disease.  

2.  Entitlement to service connection for a chronic skin 
disorder to include jungle rot claimed as the result of Agent 
Orange exposure.  

3.  Entitlement to service connection for porphyria cutanea 
tarda claimed as the result of Agent Orange exposure.  

4.  Entitlement to service connection for a chronic 
respiratory disorder claimed as the result of Agent Orange 
exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from May 1968 to March 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Chicago, Illinois, Regional Office (RO) which denied 
service connection for a chronic low back disorder to include 
injury residuals, a chronic skin disorder to include jungle 
rot claimed as the result of Agent Orange exposure, porphyria 
cutanea tarda claimed as the result of Agent Orange exposure 
residuals, and a chronic respiratory disorder claimed as the 
result of Agent Orange exposure residuals.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that service connection is warranted for 
a chronic lumbosacral spine disorder, jungle rot, porphyria 
cutanea tarda and a chronic respiratory disorder.  He conveys 
that he incurred chronic low back injury residuals during 
active service which necessitated that he be discharged 
approximately 90 days early.  The veteran advances that he 
sustained the remaining claimed disabilities as the result of 
his Agent Orange exposure.  

The veteran's service personnel records indicate that he 
served in the Navy.  He was stationed at the Danang, Republic 
of Vietnam, Naval Support Facility.  

A November 2001 treatment entry from a Dr. Boydstun indicates 
that the veteran had recently developed skin lesions and had 
been seen at a University of Iowa medical facility.  Clinical 
documentation of the cited treatment is not of record.  The 
VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

A 1971 naval treatment record indicates that the veteran 
complained of low back pain after falling out of a boat.  The 
report of a March 1994 VA examination for compensation 
purposes states that the examiner advanced impressions of "a 
significant lower lumbar pain syndrome;" lumbar 
decompression and fusion; and a failed back syndrome.  The VA 
physician neither noted the veteran's inservice back 
complaints nor the etiological relationship, if any, between 
such symptoms and his chronic low back disabilities.  

The veteran has not been afforded a VA examination for 
compensation purposes which addresses the nature and etiology 
of his claimed porphyria cutanea tarda and chronic skin and 
respiratory disabilities.  The VA's statutory duty to assist 
the veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board 
finds that an additional VA evaluation would be helpful in 
resolving the issues raised by the instant appeal.  

Accordingly, this case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his porphyria cutanea tarda 
and chronic lumbosacral spine, skin, and 
respiratory disabilities including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should then contact the University 
of Iowa medical facility and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

2.  Then schedule the veteran for VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his chronic lumbosacral spine 
disability and alleged chronic skin 
disability, porphyria cutanea tarda, and 
chronic respiratory disability.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner or 
examiners must specifically state whether 
the veteran has porphyria cutanea tarda.  

The examiner or examiners should advance 
opinion as to the following questions:  

A.  Whether it is it more likely 
than not (i.e., probability greater 
than 50 percent); at least as likely 
as not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
low back or spinal disability 
originated during active service; is 
etiologically related to the 
veteran's inservice low back 
complaints; or is in any other way 
causally related to active service?  

B.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified skin 
disorder had its onset during active 
service; is etiologically related to 
the veteran's presumed Agent Orange 
exposure; or is in any other way 
causally related to active service?  

C.  If porphyria cutanea tarda is 
diagnosed, whether it is more likely 
than not (i.e., probability greater 
than 50 percent); at least as likely 
as not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that the veteran's 
porphyria cutanea tarda, if any, its 
onset during active service; is 
etiologically related to the 
veteran's presumed Agent Orange 
exposure; or is in any other way 
causally related to active service?  

D.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
respiratory and/or pulmonary 
disorder had its onset during active 
service; is etiologically related to 
the veteran's presumed Agent Orange 
exposure; or is in any other way 
causally related to active service?  

Send the claims folder to the examiner or 
examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.

3.  Then readjudicate the veteran's 
entitlement to service connection for a 
chronic low back disorder to include 
injury residuals and lumbosacral spine 
degenerative disc disease, a chronic skin 
disorder to include jungle rot claimed as 
the result of Agent Orange exposure, 
porphyria cutanea tarda claimed as the 
result of Agent Orange exposure, and a 
chronic respiratory disorder claimed as 
the result of Agent Orange exposure.  If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

